Ambrose W.J. Clay and J.T. Wither-spoon, Tennessee residents proceeding pro se, appeal the district court order dismissing their civil action. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking ten million dollars in damages and class action status, Clay and Wither-spoon sued the “Metropolitan Government and the Codes Administration of Said Government of Tennessee.” They alleged that the defendants denied Clay his Seventh Amendment right to a jury trial in a case brought against him by Metropolitan Government and the Codes Administration in the General Sessions Court of Davidson County, Tennessee. They further alleged that the defendants failed to advise Witherspoon and others similarly situated of their right to a jury trial. The district court dismissed the case sua sponte for lack of subject matter jurisdiction. See Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.1999). The court held that because the Seventh Amendment does not apply to state courts, the complaint lacked a basis in law and was frivolous.
In their timely appeal, Clay and Wither-spoon essentially argue that: (1) the district court erred by dismissing the case before the defendants filed an answer; and (2) the district court interpreted improperly the Seventh Amendment.
This court reviews de novo a district court’s decision to dismiss for lack of jurisdiction under Fed.R.Civ.P. 12(b)(1). Duncan v. Rolm Mil-Spec Computers, 917 F.2d 261, 263 (6th Cir.1990). “Generally, a district court may not sua sponte dismiss a complaint where the filing fee has been paid unless the court gives the plaintiff the opportunity to amend the complaint.” Apple, 183 F.3d at 479. However, where a complaint is “totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion” the district court need not afford the plaintiff an opportunity to amend the complaint, especially where the district court has determined that it lacks subject matter jurisdiction over the action. Id. (citing Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974)). A case is frivolous if it lacks an arguable basis either in law or in fact. Dellis v. Corr. Corp. of America, 257 F.3d 508, 511 (6th Cir.2001).
Upon review, we conclude that the district court properly dismissed Clay and Witherspoon’s complaint for lack of subject matter jurisdiction. The plaintiffs alleged that the defendants denied them the right *349to a jury trial in a state court as guaranteed by the Seventh Amendment to the United States Constitution. However, the Seventh Amendment does not require that state tribunals hold jury trials. Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 432, 116 S.Ct. 2211, 135 L.Ed.2d 659 (1996); GTFM, LLC v. TKN Sales, Inc., 257 F.3d 235, 240 (2d Cir.2001); Elliott v. City of Wheat Ridge, 49 F.3d 1458, 1459-60 (10th Cir.1995). Thus, the complaint lacked an arguable basis in law and was subject to sua sponte dismissal. See Dellis, 257 F.3d at 511; Apple, 183 F.3d at 479.
For the foregoing reasons, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.